Citation Nr: 1224285	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-10 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a skin disorder, to include pemphigus valgus, to include as a manifestation of an undiagnosed illness resulting from service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from April 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was scheduled to appear at a Travel Board hearing before a Veterans Law Judge.  He failed to report at the scheduled time, and as no good cause has been shown for his absence, his request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board must note that the Veteran has had several addresses of record during the course of his appeal.  Indeed, clinical psychiatric treatment records also reveal that the Veteran has experienced periods of homelessness in recent years.  The most recent address of record is in Fontana, California.  It was here that the Veteran was dispatched information regarding his scheduled Travel Board hearing.  The letter was not returned as undeliverable by the Postal Service, and there is no indication that this letter was not received.  Accordingly, as the Veteran failed to report to a scheduled Travel Board hearing without good cause being shown, his request for a hearing is withdrawn.  

With respect to the merits of the claims, the Board notes that the Veteran had a significant psychiatric hospitalization occurring prior to his entry into naval service.  The service entrance examination does not note a prior psychiatric history, and the Veteran was accepted for naval service with no significant psychiatric abnormalities being present.  Upon review, it is noted that the Veteran informed Navy personnel of a prior criminal record involving alcohol, and he was nonetheless accepted as fit for duty.  The Veteran had behavioral problems in service, which included a period of being absent without leave (AWOL).  He was removed from service based on an alleged fraudulent enlistment, and at the separation examination, it was noted that the Veteran had anxiety and nervousness, at that point not disabling, which had existed prior to entrance onto active duty.  

The lack of a notation of psychiatric abnormality means that the Veteran was presumed sound at his entrance to service.  There is, however, clear and unmistakable evidence that a schizophreniform disorder existed prior to service entry.  The question is whether there is clear and unmistakable evidence that the pre-existing psychiatric disorder was not worsened by service.  As noted anxiety and "nervousness" symptoms were reported in service.  Alternatively, the Veteran contends that his psychiatric disorder includes an element of posttraumatic stress disorder (PTSD).  The Veteran served on a frigate during Operation Desert Shield/Desert Storm, and he was awarded the Southwest Asia Service Medal for this participation.  There is no evidence of combat; however, the Veteran's cruise history does indicate that the ship was in the Persian Gulf at the time of the crisis, and that there was exposure to environmental toxins during this time.  

The RO, in noting the above, scheduled the Veteran for a comprehensive VA psychiatric examination.  Unfortunately, the Veteran did not report at his scheduled time.  The Board notes that the address to which the notification of examination was sent is different than the currently held address in Fontana, California.  Accordingly, there is a possibility that the Veteran failed to report to his examination due to confusion as to his address.  In an effort to ensure that the Veteran has an opportunity to present the most complete disability picture, the Board is of the opinion that the RO should attempt, an additional time, to schedule the Veteran for a VA psychiatric examination.  In so doing, upon confirming the Veteran's most current address, the Veteran should be afforded a comprehensive VA examination addressing the current nature and etiology of any present acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed skin disorder, the Veteran has asserted that he either has a chronic, diagnosed skin disorder that had causal origins with his active service or, alternatively, that there is an undiagnosed illness present, as a result of Gulf War service, which manifests itself as a skin rash.  The record does contain diagnoses of pemphigus vulgaris, and at service separation, the Veteran was noted to have tinea corporis/versicolor on his chest and abdomen.  As with the psychiatric condition, the Veteran was to be afforded a VA general medical examination to determine the current nature and etiology of his claimed skin condition.  The Veteran did not report to the examination at his scheduled time.  As with the psychiatric examination, the Board notes the Veteran's numerous address changes and periods of homelessness, and it is not abundantly clear that the letter informing the Veteran of his examination was sent to the correct address.  Accordingly, the RO should confirm the most current address of record, and following this, a new, comprehensive VA examination should be scheduled.  See McLendon, 20 Vet. App at 89.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's most current address is of record.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination.  The examiner is asked to note whether schizophreniform disorder, which clearly and unmistakably pre-existed service, is currently present.  If so, the examiner should provide an opinion as to whether the evidence clearly and unmistakably shows that the Veteran's pre-existing psychiatric disorder was not aggravated by service.  The examiner should specifically discuss the in-service anxiety and nervousness.  Regarding any current psychiatric symptoms outside of schizophreniform disorder, to include alleged PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disorder had causal origins in active service.  A rationale should be provided for any opinions.  

3.  Schedule the Veteran for a general medical examination to evaluate the claimed skin condition.  In this regard, the examiner should opine as to if it is at least as likely as not (50 percent or greater probability) that the Veteran experiences a distinctly identifiable, diagnosed disorder of the skin, to include pemphigus vulgaris.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that such a disorder had causal origins in service, to include as a result of noted tinea corporis/versicolor.  Alternatively, should the Veteran's skin manifestations not be attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experiences an undiagnosed illness of the skin as a result of his service in Southwest Asia.  A rationale should be provided for any opinions.

4.  Thereafter, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


